DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/25/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
5.	Claims 11, 14, 24, 26, 28 are objected to for allowable subject matter.
Information Disclosure Statement
6.	Prior to the examination of this application, no information disclosure statement (IDS) was filed or submitted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 5 recites in Line 3, “at least one future time and frequency resource” however the term, future, renders the claims unclear and ambiguous if the steps take place thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claim 6 recites in Line 2, “at least one future time and frequency resource” however the term, future, renders the claims unclear and ambiguous if the steps take place thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claim 19 recites in Line 3, “at least one future time and frequency resource” however the term, future, renders the claims unclear and ambiguous if the steps take place thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Allowable Subject Matter
1.	Claims 11, 14, 24, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art, Rajamma discloses in Section [0047] The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique; Section [0048] The network node determines a radio resource pool comprising radio resources for the performing, by the first terminal device transmission of the first and second data simultaneously (i.e. concurrently); the network node indicate the radio resource pool to the first terminal device by transmitting a radio resource message to the first terminal device; and the first terminal device receive the radio resource message and become aware about the radio resource pool; Section [0049] The first terminal device-110 select the radio resources to be used in the transmission; the radio resources pool indication using the radio resource message comprise control period; and the prior art Liu et al. US 20150049736 discloses in Section [0089] The UE performs precoding processing, by selecting a specific precoding matrix, on data transmitted in the cellular uplink communication between the UE and the BS and the D2D communication between the UE and the D2D UE, so as to control the interference between the cellular uplink communication between the UE and the BS and the D2D communication between the UE and the D2D UE, the UE may perform precoding processing on data transmitted in the cellular uplink communication and data transmitted in the D2D communication in a superposition coding manner; Section [0125] performing, by the UE, precoding processing on data transmitted in the cellular uplink communication and data transmitted in the D2D communication in a superposition coding manner; Sections [0139] the UE further includes: [0140] a superposition precoding unit 106, configured to perform precoding processing on data transmitted in the cellular uplink communication and data transmitted in the D2D communication in a superposition coding manner.
However, Rajamma in view of Liu in combination do not render the limitations obvious in the dependent claims 11, 14, 24, 26, and 28. Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-10, 12-13, 15-23, 25, 27, 29-30 are rejected under 35 U.S.C. 102(a)(1) being anticipated by RAJAMMA US 20190068342 hereafter Rajamma.

As to Claim 1.    Rajamma discloses a method for wireless communications by a first user equipment (UE) [i.e. First Terminal Device-110], comprising [Abstract, Section 0019: A method comprising: determining, by a first terminal device a need to transmit first data to a second terminal device and second data to another receiver of the radio communication network. The system support device-to-device (D2D) communication comprising terminal devices]: 
 receiving, from a base station [i.e. Network Node, see 0025], control signaling indicating a sidelink resource pool allocated for sidelink [i.e. D2D, Section 0019: D2D terminal devices (110,120) able to directly communicate with each other] communication between the first UE and a second UE [Figs. 1, 4A, Sections 0022, 0048: The network node assign time-frequency resources for the D2D direct connection. The network node determines a radio resource pool comprising radio resources for the performing, by the first terminal device transmission of the first and second data simultaneously; the network node indicate the radio resource pool to the first terminal device by transmitting a radio resource message to the first terminal device; and the first terminal device receive the radio resource message and become aware about the radio resource pool],
transmitting an indication that indicates superposition coding is being used or that indicates an intent to use superposition coding to generate a concurrent [i.e. simultaneously] sidelink [i.e. D2D] and uplink transmission [Fig. 2, Sections 0028, 0047, 0093: The D2D and uplink transmissions are transmitted simultaneously using the same frequency; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. Power allocated to data before superposition coding by UE1 and path gain/loss information sent from UE1 to eNB],
and transmitting the concurrent sidelink and uplink transmission [i.e. simultaneous first and second data, see 0028] within a resource of the sidelink resource pool based at least in part on the indication [Sections 0024, 0047, 0049: The first terminal device perform transmission of the first and second data simultaneously on the same frequency based on the acquired radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. The first terminal device-110 select the radio resources to be used in the transmission; the radio resources pool indication using the radio resource message comprise control period]. 

As to Claim 2.   Rajamma discloses the method of claim 1, wherein transmitting the concurrent sidelink and uplink transmission comprises [Section 0028: The D2D and uplink transmissions are transmitted simultaneously; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources]:
transmitting the concurrent sidelink and uplink transmission based at least in part on a sidelink transmission encoded as a base layer of the concurrent sidelink and uplink transmission [Section 0028, 0100: The D2D and uplink transmissions are transmitted simultaneously. The apparatus-800 (i.e. terminal device) comprises an encoder that is used for communication between terminal device and network node and D2D communication].

As to Claim 3.   Rajamma discloses the method of claim 1, wherein transmitting the concurrent sidelink and uplink transmission comprises [Section 0028: The D2D and uplink transmissions are transmitted simultaneously; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources]:
transmitting the concurrent sidelink and uplink transmission based at least in part on an uplink transmission encoded as an enhancement layer of the concurrent sidelink and uplink transmission [Section 0028, 0100: The D2D and uplink transmissions are transmitted simultaneously. The apparatus-800 (i.e. terminal device) comprises and encoder that is used for communication between terminal device and network node and D2D communication].

As to Claim 4.   Rajamma discloses the method of claim 1, wherein transmitting the indication comprises: transmitting sidelink [Section 0022: The network node assign time-frequency resources for the D2D] control information that includes the indication and indicates the resource of the sidelink resource pool [Section 0048, 0049: The network node indicate the radio resource pool to the first terminal device by transmitting a radio resource message to the first terminal device; and the first terminal device receive the radio resource message and become aware about the radio resource pool. The first terminal device-110 select the radio resources to be used in the transmission; the radio resources pool indication using the radio resource message comprise control period].

As to Claim 5.   Rajamma discloses the method of claim 1, wherein transmitting the indication comprises: transmitting sidelink control information that indicates the resource of the sidelink resource pool as at least one future time and frequency resource within the sidelink resource pool [Sections 0045, 0049: The exact radio resources mean that the network node determines which radio resources are to be (i.e. future) used for the transmission, and indicates said radio resources to the first terminal device, the radio resources denote e.g. time and frequency resources. The first terminal device select the radio resources to be (i.e. future) used in the transmission and radio resources pool indication using the radio resource message comprise control period TTIs it is intended for, time-frequency resource configuration].

As to Claim 6.   Rajamma discloses the method of claim 1, wherein transmitting the indication comprises: transmitting the indication that indicates at least one future time and frequency resource within the sidelink resource pool to implicitly be an uplink reservation request [Sections 0041-0042, 0049: The first terminal device transmit a request message to the network node requesting the radio resources. The network node receive the request message, transmitted by the first terminal device. The first terminal device select the radio resources to be (i.e. future) used in the transmission and radio resources pool indication using the radio resource message comprise control period TTIs it is intended for, time-frequency resource configuration].

As to Claim 7.   Rajamma discloses the method of claim 1, wherein transmitting the indication comprises: transmitting sidelink control information that includes an uplink reservation request for the resource of the sidelink resource pool [Sections 0030, 0041, 0049: The terminal determines needs to transmit and this may be a further indication/and or criterion for requesting radio resources. The first terminal device transmit a request message to the network node requesting the radio resources. The first terminal device select the radio resources to be (i.e. future) used in the transmission and radio resources pool indication using the radio resource message comprise control period TTIs it is intended for, time-frequency resource configuration].

As to Claim 8.   Rajamma discloses the method of claim 7, further comprising: receiving a grant [i.e. NOMA grant] for uplink transmission via the resource of the sidelink resource pool based at least in part on the uplink reservation request [Sections 0028, 0069: The D2D and uplink transmissions are transmitted simultaneously; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources. In an embodiment, the radio resource message is referred to as NOMA grant, NOMA radio resource message, or D2D NOMA radio resource message and NOMA resource pool indication-term used].

As to Claim 9.   Rajamma discloses the method of claim 1, further comprising: transmitting control information indicating at least one transmission parameter for the concurrent sidelink and uplink transmission [Section 0049: The radio resource indication comprise scheduling parameters for TTI; radio resources pool indication using the radio resource message comprise control period and/or transmission power parameter; transmission power for transmitting the first data (i.e. D2D) and/or transmission power for transmitting the second data (i.e. uplink data)], wherein the concurrent sidelink and uplink transmission is transmitted in accordance with the at least one transmission layer parameter [Fig. 6B. Sections 0076: The first terminal device determines the first and/or second transmission power based on configuration information].

As to Claim 10.   Rajamma discloses the method of claim 9, wherein transmitting the control information comprises: transmitting the control information indicating the at least one transmission parameter that is a power split parameter between an uplink transmission of the concurrent sidelink and uplink transmission and a sidelink transmission of the concurrent sidelink and uplink transmission [Section 0049, 0076: The radio resource indication comprise scheduling parameters for TTI; radio resources pool indication using the radio resource message comprise control period and/or transmission power parameter; transmission power for transmitting the first data (i.e. D2D) and/or transmission power for transmitting the second data (i.e. uplink data). The first terminal device determines the first and/or second transmission power based on configuration information].
As to Claim 12.   Rajamma discloses the method of claim 1, further comprising: receiving a reference signal from the base station, wherein the indication is transmitted based at least in part on a measurement of the reference signal [Sections 0040, 0052: The acquiring of CQI and/or transmitting the reference signal may happen also in different order or at least partially simultaneously; Reference signals can be SRS (sounding reference signals). The network node perform a downlink transmission to the first terminal device and determine, based on the downlink transmission, channel quality (CQI) of the channel between first terminal device and the network node].

As to Claim 13.   Rajamma discloses the method of claim 1, further comprising: determining a sidelink path quality metric and an uplink path quality metric [i.e. CQI], wherein the indication is transmitted based at least in part on the sidelink path quality metric and the uplink path quality metric [Sections 0035, 0039, 0052: The first terminal device transmit a reference signal to the network node for determination of quality of a radio channel between the first terminal device and the network node. The network node indicate CQI about the radio channel between the first terminal device and the network node; the first terminal device acquire CQI about both the D2D and uplink channels; the CQI indicates to the first terminal device the quality of the channel as detected by the receiver by the second terminal device 120 and/or by the network node 102. The first terminal determine based on downlink transmission channel quality of channel between terminal device and network node’s estimation based on downlink channel quality and uplink channel].

As to Claim 15.    Rajamma discloses a method for wireless communications by a base station [i.e. Network Node, see 0025], comprising [Fig. 1, Section 0002: In a communication network, data may be transmitted between a plurality devices, such as terminal devices and network nodes]:
transmitting, to a first user equipment (UE) [i.e. First Terminal Device-110], control signaling indicating a sidelink resource pool allocated for sidelink [i.e. D2D, Section 0019: D2D terminal devices (110,120) able to directly communicate with each other] communication between the first UE and a second UE [Figs. 1, 4A, Sections 0022, 0048: The network node assign time-frequency resources for the D2D direct connection. The network node determines a radio resource pool comprising radio resources for the performing, by the first terminal device transmission of the first and second data simultaneously; the network node indicate the radio resource pool to the first terminal device by transmitting a radio resource message to the first terminal device; and the first terminal device receive the radio resource message and become aware about the radio resource pool],
receiving an indication that indicates superposition coding is being used or that indicates an intent to use superposition coding to generate a concurrent [i.e. simultaneously] sidelink and uplink transmission [Fig. 2, Sections 0028, 0047, 0093: The D2D and uplink transmissions are transmitted simultaneously using the same frequency; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. Power allocated to data before superposition coding by UE1 and path gain/loss information sent from UE1 to eNB];
and receiving the concurrent sidelink and uplink transmission [i.e. simultaneous first and second data, see 0028] within a resource of the sidelink resource pool based at least in part on the indication [Sections 0024, 0047, 0049: The first terminal device perform transmission of the first and second data simultaneously on the same frequency based on the acquired radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. The first terminal device-110 select the radio resources to be used in the transmission; the radio resources pool indication using the radio resource message comprise control period]. 

As to Claim 16. The method of claim 15, wherein receiving the concurrent sidelink and uplink transmission comprises: receiving the concurrent sidelink and uplink transmission based at least in part on a sidelink transmission encoded as a base layer of the concurrent sidelink and uplink transmission [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17. The method of claim 15, wherein receiving the concurrent sidelink and uplink transmission comprises: receiving the concurrent sidelink and uplink transmission based at least in part on an uplink transmission encoded as an enhancement layer of the concurrent sidelink and uplink transmission [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. The method of claim 15, wherein receiving the indication comprises: receiving sidelink control information that includes the indication and indicates the resource of the sidelink resource pool [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The method of claim 15, wherein receiving the indication comprises: receiving sidelink control information that indicates the resource of the sidelink resource pool as at least one future time and frequency resource within the sidelink resource pool [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. The method of claim 15, wherein receiving the indication comprises: receiving the indication that indicates at least one future time and frequency resource within the sidelink resource pool to implicitly be an uplink reservation request [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. The method of claim 15, wherein receiving the indication comprises: receiving sidelink control information that includes an uplink reservation request for the resource of the sidelink resource pool [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22. The method of claim 21, further comprising: transmitting a grant for uplink transmission via the resource of the sidelink resource pool based at least in part on the uplink reservation request [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. The method of claim 15, further comprising: receiving control information indicating at least one transmission parameter for the concurrent sidelink and uplink transmission, wherein the concurrent sidelink and uplink transmission is received in accordance with the at least one transmission layer parameter [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25. The method of claim 23, wherein receiving the control information comprises: receiving the control information indicating the at least one transmission parameter that is a power split parameter between an uplink transmission of the concurrent sidelink and uplink transmission and a sidelink transmission of the concurrent sidelink and uplink transmission [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 27. The method of claim 15, further comprising: transmitting a reference signal, wherein the indication is received based at least in part on a measurement of the reference signal [See Claim 12 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29.    Rajamma discloses an apparatus for wireless communications by a first user equipment (UE) [i.e. First Terminal Device-110], comprising [Abstract, Section 0019: A method comprising: determining, by a first terminal device a need to transmit first data to a second terminal device and second data to another receiver of the radio communication network. The system support device-to-device (D2D) communication  comprising terminal devices]: 
a processor [Control Circuitry-810]; a transceiver [Radio Interface-820], memory [Memory-830] coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Fig. 8, Sections 0098, 0100: Apparatus-800 comprise control cirucuitry-810 such as a processor and memory-830 including computer program code. Apparatus-800 further comprise radio interface (TRX)-820 comprising one more antennas];
receive, from a base station [i.e. Network Node, see 0025], control signaling indicating a sidelink resource pool allocated for sidelink [i.e. D2D, Section 0019: D2D terminal devices (110,120) able to directly communicate with each other] communication between the first UE and a second UE [Figs. 1, 4A, Sections 0022, 0048: The network node assign time-frequency resources for the D2D direct connection. The network node determines a radio resource pool comprising radio resources for the performing, by the first terminal device transmission of the first and second data simultaneously; the network node indicate the radio resource pool to the first terminal device by transmitting a radio resource message to the first terminal device; and the first terminal device receive the radio resource message and become aware about the radio resource pool]; 
 transmit, via the transceiver [Radio Interface-820], an indication that indicates superposition coding is being used or that indicates an intent to use superposition coding to generate a concurrent [i.e. simultaneously] sidelink and uplink transmission [Fig. 2, Sections 0028, 0047, 0093: The D2D and uplink transmissions are transmitted simultaneously using the same frequency; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. Power allocated to data before superposition coding by UE1 and path gain/loss information sent from UE1 to eNB];
 and transmit the concurrent sidelink and uplink transmission [i.e. simultaneous first and second data, see 0028] within a resource of the sidelink resource pool based at least in part on the indication [Sections 0024, 0047, 0049: The first terminal device perform transmission of the first and second data simultaneously on the same frequency based on the acquired radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. The first terminal device-110 select the radio resources to be used in the transmission; the radio resources pool indication using the radio resource message comprise control period]. 

As to Claim 30.   Rajamma discloses an apparatus for wireless communications by a base station [i.e. Network Node, see 0025], comprising: [Fig. 1, Section 0002: In a communication network, data may be transmitted between a plurality devices, such as terminal devices and network nodes]:
a processor [Control Circuitry-910]; a transceiver [Radio Interface (TRX)-920], memory [Memory-930] coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Fig. 9, Sections 0098, 0100: Apparatus-900 comprise control cirucuitry-910 such as a processor and memory-930 including computer program code. Apparatus-900 further comprise radio interface (TRX)-920 comprising one more antennas],
transmit, via the transceiver [Radio Interface (TRX)-920], to a first user equipment (UE) [i.e. First Terminal Device-110], control signaling indicating a sidelink resource pool allocated for sidelink [i.e. D2D, Section 0019: D2D terminal devices (110,120) able to directly communicate with each other] communication between the first UE and a second UE [Figs. 1, 4A, Sections 0022, 0048: The network node assign time-frequency resources for the D2D direct connection. The network node determines a radio resource pool comprising radio resources for the performing, by the first terminal device transmission of the first and second data simultaneously; the network node indicate the radio resource pool to the first terminal device by transmitting a radio resource message to the first terminal device; and the first terminal device receive the radio resource message and become aware about the radio resource pool];
receive an indication that indicates superposition coding is being used or that indicates an intent to use superposition coding to generate a concurrent [i.e. simultaneously] sidelink [i.e. D2D] and uplink transmission [Fig. 2, Sections 0028, 0047, 0093: The D2D and uplink transmissions are transmitted simultaneously using the same frequency; the first data (i.e. D2D data) and second data (i.e. uplink data) may be transmitted simultaneously and use the same radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. Power allocated to data before superposition coding by UE1 and path gain/loss information sent from UE1 to eNB];
and receive the concurrent sidelink and uplink transmission within a resource of the sidelink resource pool based at least in part on the indication [Sections 0024, 0047, 0049: The first terminal device perform transmission of the first and second data simultaneously on the same frequency based on the acquired radio resources. The first terminal device perform a superposition coding of the first and second data (i.e. D2D/sidelink and UL) using separate transmission power values; such coding maybe part of NOMA technique. The first terminal device-110 select the radio resources to be used in the transmission; the radio resources pool indication using the radio resource message comprise control period]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; HAN et al. US 20190068274 discloses in Section [0001] The present disclosure relates to a wireless communication system, and more particularly, to a method and apparatus for transmitting and receiving a signal using device-to-device communication and superposition coding in a wireless communication system; Section [0030] FIGS. 11 and 12 are diagrams illustrating examples of applying superposition coding according to an embodiment of the present invention; Section [0082] A method of transmitting and receiving a signal using device-to-device (D2D) communication and superposition coding in a wireless communication, a method of, at a D2D UE, transmitting data to a counterpart UE of D2D communication through cooperative relay using D2D communication and superposition coding.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477